 

Exhibit 10.2

 

SUCCESS FEE AGREEMENT

 

THIS SUCCESS FEE AGREEMENT (this “Agreement”), dated as of December 30, 2016
(the “Closing Date”), is made by and among EKSO BIONICS HOLDINGS, INC., a Nevada
corporation (“Parent”), and EKSO BIONICS, INC., a Delaware corporation (“Ekso”)
(individually and collectively, jointly and severally, “Company”), and Western
Alliance Bank, an Arizona corporation (“Bank”). Company will enter into a Loan
and Security Agreement with Bank, dated as of December 30, 2016 (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have
meanings assigned to such terms in the Loan Agreement.

 

AS INDUCEMENT FOR BANK TO ENTER INTO THE LOAN AGREEMENT AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, the parties
agree as follows:

 

1.The Company agrees, and promises to pay to the order of Bank, the Success Fee
within ninety (90) days of the closing of the Liquidity Event or Stock Threshold
Event. At Company’s election, such payment shall be made either in (i) cash or
(ii) Freely Tradeable Shares based upon the volume weighted average price of the
common stock as calculated on the date of the Liquidity Event or Stock Threshold
Event.

 

2.The “Success Fee” is an amount equal to Two Hundred Fifty Thousand Dollars
($250,000).

 

3.The “Liquidity Event” is the first to occur after the Closing Date of any of
the following: (a) a sale or other disposition by Company of all or
substantially all of its assets; or (b) a merger or consolidation of Company
into or with another person or entity, where the holders of Company’s
outstanding voting equity securities as of immediately prior to such merger or
consolidation hold less than a majority of the issued and outstanding voting
equity securities of the successor or surviving person or entity as of
immediately following the consummation of such merger or consolidation.

 

4.The “Stock Threshold Event” is date on which Company’s common stock closes at
or above Eight Dollars ($8.00) for the fifth consecutive day.

 

5.“Freely Tradeable Shares” means shares of the Parent’s common stock that, at
the time of determination, (i) may be sold without volume limitations pursuant
to Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”)
or (ii) are registered for resale under the Securities Act.

 

6.Miscellaneous.

 

(a)Notice of Liquidity Event and Stock Threshold Event. The Company shall
provide Bank with written notice prior to the Liquidity Event and Stock
Threshold Event.

 

(b)Representations and Warranties. The Company represents and warrants to Bank
as follows:

 

(i)This Agreement has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and the rules of law or principles at equity governing
specific performance, injunctive relief and other equitable remedies.

 



 1 

 

 

(ii)The execution and delivery of this Agreement do not conflict with the
Company’s articles of incorporation or by-laws, do not and will not contravene
any material law, governmental rule or regulation, judgment or order applicable
to the Company, and do not and will not conflict with or contravene any
provision of, or constitute a default under, any material indenture, mortgage,
contract or other instrument of which the Company is a party or by which it is
bound or require the consent or approval of, the giving of notice to, the
registration or filing with or the taking of any action in respect of or by, any
federal, state or local government authority or agency or other person.

 

(c)Modification and Waiver. This Agreement and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

 

(d)Descriptive Headings. The descriptive headings of the various Sections of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement. The language in this Agreement shall be construed as to its fair
meaning without regard to which party drafted this Agreement.

 

(e)Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of
California. Section 11 of the Loan Agreement is incorporated herein by this
reference as though fully set forth.

 

(f)Survival of Representations, Warranties and Agreements. All representations
and warranties of the Company and Bank contained herein shall survive the date
of this Agreement. All agreements of the Company and Bank contained herein shall
survive indefinitely until, by their respective terms, they are no longer
operative.

 

(g)Remedies. In case any one or more of the covenants and agreements contained
in this Agreement shall have been breached, Bank (in the case of a breach by the
Company), or the Company (in the case of a breach by Bank), may proceed to
protect and enforce their or its rights either by suit in equity and/or by
action at law, including, but not limited to, an action for damages as a result
of any such breach and/or an action for specific performance of any such
covenant or agreement contained in this Agreement.

 

(h)Severability. The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Agreement, which shall remain in full force and effect.

 

(i)Recovery of Litigation Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable and documented attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.

 

(j)Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter contained in it
and supersedes all prior and contemporaneous agreements, representations, and
undertakings of the parties, whether oral or written, with respect to such
subject matter.

 

(k)Termination of Agreement. This Agreement shall continue in full force and
effect until the earlier of: (a) December 30, 2026 or (b) the first Business Day
after Bank’s receipt of the Success Fee. The obligations hereunder shall survive
the termination of the Loan Agreement until terminated in accordance with the
terms of this Agreement.

 



 2 

 

 

(l)Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Company may not transfer, pledge
or assign this Agreement or any rights or obligations under it without Bank’s
prior written consent. Bank has the right, without the consent of or notice to
Company, to sell, transfer, assign, pledge, negotiate, or grant participation in
all or any part of, or any interest in, Bank’s obligations, rights, and benefits
under this Agreement.

 

(m)No Impairment. The Company shall not by any action including, without
limitation, amending its articles of incorporation or by-laws, any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate to protect the
rights of Bank hereof against impairment. Without limiting the generality of the
foregoing, the Company will obtain all such authorizations, exemptions or
consents from any third party or any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Agreement.

 

(n)Addresses. Any notice required or permitted hereunder shall be in writing and
shall be mailed by overnight courier, registered or certified mail, return
receipt required, and postage pre-paid, or otherwise delivered by hand or by
messenger, addressed as set forth below, or at such other address as the Company
or Bank shall have furnished to the other party.

 

If to the Company: c/o EKSO BIONICS HOLDINGS, INC.   EKSO BIONICS, INC.   1414
Harbour Way South, Suite 1201   Richmond, CA 94804   Attn: Max Scheder-Bieschin,
CFO     If to Bank: Bridge Bank, a division of Western Alliance Bank   12220 El
Camino Real, Suite 100   San Diego, CA 92130   Attn: Robert C. Lake, SVP, Head
of Life Sciences   EMAIL: rob.lake@bridgebank.com

 

[Balance of Page Intentionally Left Blank]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized.

 

  EKSO BIONICS HOLDINGS, INC.         By: /s/ Max Scheder-Bieschin   Title:
Chief Financial Officer         EKSO BIONICS, INC.         By: /s/ Max
Scheder-Bieschin   Title: Chief Financial Officer         Western alliance bank,
an Arizona corporation         By: Bill Wickline   Title: VP, Director of
Portfolio Management

 



 

